                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                October 18, 2019
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §    CRIMINAL ACTION NO. 2:19-CR-330
                                             §
ELENO GUADALUPE MARROQUIN-                   §
RODRIGUEZ; aka ELENO G                       §
MARROQUIN; aka ELENO                         §
MARROQUIN RODRIGUEZ                          §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). Detention of the defendant pending trial in this case is necessary

because there is a serious risk that the defendant will not appear.

       The evidence against the defendant meets the probable cause standard.             The

defendant has no status to remain in the United States lawfully and an active immigration

detainer has been entered. Further, there is an active warrant for the defendant’s arrest

and he has pending state charges. The Court understands the defendant is a DACA

recipient. However, the Court has no information that the defendant would be eligible for

an immigration bond if released. The findings and conclusions contained in the Pretrial

Services Report are adopted. The defendant may move to re-open the detention hearing

if he can establish he is eligible for an immigration bond, provided the other impediments

to release have been resolved.

       The defendant is committed to the custody of the United States Marshal or his


1/2
designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 18th day of October 2019.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
